Citation Nr: 0603122	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating prior to 
September 14, 2005, for bilateral hearing loss, and a rating 
higher than 10 percent from that date onward.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which granted service connection for bilateral hearing loss 
and assigned an initial noncompensable (i.e., 0 percent) 
rating retroactively effective from May 23, 2003, the date of 
receipt of the veteran's claim for this condition.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In April 2005, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  This type of proceeding is often called 
a Travel Board hearing, and a transcript of it is on file.  

In August 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  

And in October 2005, on remand, the AMC increased the rating 
for the bilateral hearing loss to 10 percent effective 
September 14, 2005.  The veteran has not indicated he is 
satisfied with this rating.  Consequently, his appeal is 
still pending, for an initial compensable rating prior to 
September 14, 2005, and a rating higher than 10 percent from 
that date onward.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].




FINDING OF FACT

The results of a VA examination in August 2003 show the 
veteran had Level I hearing in his right ear and, as 
adjusted, Level VI hearing in his left ear; whereas the 
results from a more recent VA examination in September 2005 
show he now has Level II hearing in his right ear and Level V 
hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria are not met for an initial compensable 
rating prior to September 14, 2005, for bilateral hearing 
loss, or a rating higher than 10 percent from that date 
onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).

In this case, the veteran filed his initial claim for service 
connection for bilateral hearing loss in May 2003.  He was 
provided notice of the VCAA by letter dated in July 2003.  
The RO granted service connection for bilateral hearing loss 
in an October 2003 decision and initially assigned a 
noncompensable rating, effective May 23, 2003, the date of 
receipt of his claim.  In December 2003, in response, he 
filed a notice of disagreement requesting an initial rating 
higher than 0 percent (i.e., a compensable rating).  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of the VCAA are inapplicable to this 
"downstream" claim for a higher initial rating.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record consists of a private examination and 
two VA examination reports.  The veteran and his 
representative have not identified any outstanding evidence.

The Board finds that the August 2005 remand instructions 
regarding this claim have been complied with, and neither the 
veteran nor his representative has contended otherwise.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2005).  The 
veteran testified in support of his claim in April 2005.  

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second (Hertz).  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear - including the criteria for evaluating hearing 
loss.  The Board notes that the veteran's initial claim for 
service connection was received in May 2003, after the 
amended regulations became effective.  Thus, his claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  But pertinent changes 
were made to 38 C.F.R. § 4.86, regarding cases involving 
exceptional patterns of hearing impairment.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
(dB) or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

As mentioned, in October 2003, service connection was granted 
for bilateral hearing loss and a noncompensable evaluation 
initially assigned from May 23, 2003.  In October 2005, the 
rating was increased to 10 percent effective September 14, 
2005.  The veteran is seeking higher ratings both before and 
as of September 14, 2005.  The Board points out that service 
connection is also in effect for tinnitus, evaluated as 10-
percent disabling, but the veteran has not appealed the 
rating for his tinnitus.  38 C.F.R. § 20.200 (2005).

As for the extent of his hearing loss, the evidence of record 
consists of a private examination conducted in April 2005 and 
VA examinations conducted in August 2003 and September 2005.  

On VA audiological evaluation in August 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
35
75
70
LEFT
N/A
15
70
85
80

Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.

The results of the private audiological evaluation conducted 
in April 2005 are uninterpreted as to pure tone threshold 
levels; however, the examiner commented that there were "no 
significant changes" from the August 2003 VA examination.  
This comment was despite a lower speech recognition score of 
76 percent for the left ear (in comparison to the 94 percent 
in August 2003).  The private audiologist's diagnosis was 
severe high frequency sensorineural hearing loss in the right 
ear and severe-to-profound sensorineural hearing loss in the 
left ear.  

Since it was unclear whether the veteran's hearing loss was 
worse in 2005 than in 2003, the Board remanded this case to 
the RO in August 2005 to have him undergo another hearing 
evaluation.

The veteran underwent the requested VA examination on 
September 14, 2005.  The evaluation revealed pure tone 
threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
80
80
LEFT
N/A
35
75
90
95

Speech recognition was 92 percent in the right ear and 76 
percent in the left ear.

Analysis

Compensable evaluation prior to September 14, 2005

Applying the findings of the August 2003 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes there is no basis for a compensable rating prior to 
September 14, 2005.  The results of the August 2003 
examination show the veteran's right ear had an average 
puretone threshold of 49 and 96 percent speech recognition; 
his left ear had an average puretone threshold of 63 and 
94 percent speech recognition.  This, in turn, correlates to 
Level I hearing loss in his right ear and Level II hearing 
loss in his left ear under Table VI - so noncompensable 
under Table VII.

But, as noted above, the amended regulations added two new 
provisions for evaluating cases that involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85 and § 4.86, 
Tables VI, VIa, and VII (2005).

The results of the August 2003 VA examination show the 
provisions of § 4.86(b) are met with respect to the left ear.  
So the Board will determine a numeric designation according 
to Table VIa for this ear.  Considering this examination 
shows this ear had an average puretone threshold of 63, 
reference to Table VIa, in turn, shows the veteran's left ear 
hearing loss equates to Level VI impairment (as elevated from 
a finding of "V").

This is higher than the numerical designation reached using 
Table VI (of Level II), but still insufficient for a 
compensable rating even using Table VIa (to get an adjusted 
VI).  This is because, applying these designations (Level I 
hearing for the right ear and the adjusted Level VI hearing 
for the left ear) still, under Table VII, results in a net 
zero percent rating.

The Board reiterates that, insofar as assessing the severity 
of hearing loss, disability ratings are derived purely by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations 
are performed.  That is to say, there is little to no 
discretion to adjust the rating.  See Lendenmann, 3 Vet. App. 
at 349.

Higher than 10 percent from September 14, 2005, onward

Applying the findings of the September 2005 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes there also is no basis for a rating higher than 10 
percent from September 14, 2005, onward.  The results of the 
September 2005 examination show the veteran's right ear had 
an average puretone threshold of 58 and 92 percent speech 
recognition; his left ear had an average puretone threshold 
of 74 and 76 percent speech recognition.  This, in turn, 
equates to Level II hearing loss in the right ear and Level V 
hearing loss in the left ear, under Table VI.  Applying these 
designations under Table VII results in a 10 percent 
evaluation - which is the veteran's current rating.

The Board has also considered the special provisions of 
§ 4.86(a) and (b).  However, given that the 2005 examination 
results do not show puretone thresholds at all relevant 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 dB or 
more, § 4.86(a) does not apply.  The same is true of §  
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

For these reasons, the Board concludes the veteran is not 
entitled to higher ratings for either period at issue.

Fenderson considerations

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  This is to compensate him for times since the 
effective date of the award when his disability has been more 
severe.

Here, the RO already has "staged" the rating for the 
veteran's bilateral hearing loss, initially assigning a 
noncompensable (0 percent) percent evaluation effective from 
May 23, 2003 to September 13, 2005, and a higher 10 percent 
rating since September 14, 2005.  This is the most severe the 
veteran's hearing loss has been since filing his claim.


ORDER

The claim for an initial compensable rating prior to 
September 14, 2005, for bilateral hearing loss, and for a 
rating higher than 10 percent from that date onward, is 
denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


